 1324 NLRB No. 541Although the Respondent also filed objections to conduct alleg-edly affecting the results of the election in the underlying representa-
tion proceeding, and those objections were overruled, the Respond-
ent does not reassert those objections in the instant test-of-certifi-
cation proceeding as a basis for its refusal to bargain.2Having granted the General Counsel's Motion for SummaryJudgment, we find it unnecessary to pass on the motions made by
the Charging Party Union and the General Counsel to strike all or
portions of the Respondent's answer.Member Higgins notes that he was not on the panels that ruledon the Respondent's requests for review and reconsideration of the
Regional Director's determination that the Respondent's field nurses
are not supervisors. Nevertheless, he agrees with his colleagues that
the Respondent has raised nothing new in this ``technical'' 8(a)(5)
proceeding warranting a hearing, and that summary judgment is
therefore appropriate.3The Respondent stipulated to the foregoing description of Re-spondent's business in the underlying representation proceeding.4Although the Respondent's answer denies the allegations in thecomplaint regarding the election and certification, the Respondent's
response to the Motion for Summary Judgment indicates that the an-
swer denies these allegations based solely on the Respondent's con-
tention that the unit is inappropriate. In any event, the allegations are
fully supported by the exhibits from the underlying representation
proceeding which are attached to the General Counsel's motion.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.VIP Health Services, Inc. and Local 2, Federationof Nurses, United Federation of Teachers,
American Federation of Teachers, AFL±CIO.
Case 29±CA±20921August 25, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on April 17, 1997, theGeneral Counsel of the National Labor Relations
Board issued an amended complaint on June 13, 1997,
alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union's request to bargain following the
Union's certification in Case 29±RC±8262. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the amended complaint.On July 14, 1997, the General Counsel filed a Mo-tion to Strike Portion of Respondent's Answer and for
Summary Judgment. On July 17, 1997, the Board is-
sued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should
not be granted. On July 28, 1997, the Union filed a
letter in support of the General Counsel's Motion for
Summary Judgment and requesting that the Respond-
ent's answer be stricken in its entirety and that it be
granted attorneys' fees and costs. On August 13, 1997,
the Respondent filed a response.Ruling on Motion for Summary JudgmentIn its answer and response, the Respondent attacksthe validity of the certification in the underlying rep-
resentation proceeding on the ground that its registered
field nurses are supervisors within the meaning of Sec-
tion 2(11) of the Act and that the certified unit is
therefore inappropriate.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Board toreexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.2On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a New York corporation engagedin providing skilled nursing care to sick and infirm and
aged persons.3During the 12-month period precedingthe issuance of the complaint, the Respondent, in the
course and conduct of business, derived gross revenues
valued in excess of $100,000 and purchased and re-
ceived at its Richmond Hill, New York facility goods
and materials valued in excess of $5000 directly from
points located outside the State of New York.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held November 6, 1996, theUnion was certified on November 27, 1996, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:4All registered nurses authorized to practice as an
RN, including intake nurses, senior clinical coor-
dinator, clinical coordinators, and field nurses; ex-
cluding all other employees, office clerical em-
ployees, supervisory field nurses, quality assur- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Although the Respondent's answer denies the allegations that theUnion requested bargaining, a copy of the Union's letters are at-
tached as exhibits to the General Counsel's motion, and the Re-
spondent has not disputed their authenticity in response to the Mo-
tion for Summary Judgment. Although the Respondent's answer also
denies the allegation that the Respondent has refused the Union's re-
quests to bargain, nowhere in its answer or response does the Re-
spondent contend that it has offered to meet and bargain with the
Union since its initial, December 16, 1996 request. On the contrary,
it is clear from the other denials in Respondent's answer and the ar-
guments in Respondent's response, that the Respondent is in fact re-
fusing to bargain with the Union in order to test the certification.
Accordingly, we find that no issues warranting a hearing are raised
by the Respondent's denials of the foregoing allegations. See IndeckEnergy Services, 318 NLRB 321 (1995).6As indicated above, the Charging Party Union has also requestedthat it be granted attorneys' fees and costs in this proceeding. We
deny the Union's request inasmuch as we do not find that the Re-
spondent's position regarding the certification is frivolous. See gen-
erally Frontier Hotel & Casino, 318 NLRB 857 (1995), enf. deniedin relevant part 155 LRRM 2833 (D.C. Cir. July 18, 1997).7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ance supervisor, compliance supervisor, assistantsupervisor-clinical coordinator, assistant super-
visor-education, supervisor-public health nurse,
director/administrator, guards, and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout December 16, 1996, and on various datesthereafter, the Union requested the Respondent to bar-
gain, and, since December 16, 1996, the Respondent
has refused.5We find that this refusal constitutes anunlawful refusal to bargain in violation of Section
8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after December 16, 1996, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).6ORDERThe National Labor Relations Board orders that theRespondent, VIP Health Services, Inc., Richmond Hill
and Queens, New York, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Local 2, Federation ofNurses, United Federation of Teachers, American Fed-
eration of Teachers, AFL±CIO, as the exclusive bar-
gaining representative of the employees in the bargain-
ing unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All registered nurses authorized to practice as anRN, including intake nurses, senior clinical coor-
dinator, clinical coordinators, and field nurses; ex-
cluding all other employees, office clerical em-
ployees, supervisory field nurses, quality assur-
ance supervisor, compliance supervisor, assistant
supervisor-clinical coordinator, assistant super-
visor-education, supervisor-public health nurse,
director/administrator, guards, and supervisors as
defined in the Act.(b) Within 14 days after service by the Region, postat its facilities in Richmond Hill and Queens, New
York, copies of the attached notice marked ``Appen-
dix.''7Copies of the notice, on forms provided by theRegional Director for Region 29 after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event 3VIP HEALTH SERVICESthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since April
17, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 25, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 2, Fed-eration of Nurses, United Federation of Teachers,
American Federation of Teachers, AFL±CIO, as the
exclusive representative of the employees in the bar-
gaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All registered nurses authorized to practice as anRN, including intake nurses, senior clinical coor-
dinator, clinical coordinators, and field nurses; ex-
cluding all other employees, office clerical em-
ployees, supervisory field nurses, quality assur-
ance supervisor, compliance supervisor, assistant
supervisor-clinical coordinator, assistant super-
visor-education, supervisor-public health nurse,
director/administrator, guards, and supervisors as
defined in the Act.VIP HEALTHSERVICES, INC.